LANIER, Judge.
For the reasons assigned in the consolidated cases of In the Matter of: American Waste and Pollution Control Company, consolidated with In the Matter of: Chemical Waste Management, Inc., Lake Charles, consolidated with Chemical Waste Management, Inc. v. State of Louisiana, Department of Environmental Quality, consolidated with In the Matter of: Dravo Basic Materials Company, Inc., Pontchartrain Materials Corporation and Louisiana Materials Company, 580 So.2d 392 (La.App.1991) respectively, this matter is transferred to district court for consideration.
TRANSFERRED.